DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-12 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Torrabias Cantal (“Cantal”) (US 2019/0292777) in view of Schimmelpenningh et al (“Shimmelpenningh”) (US 5,853,828).
Re claim 1, Cantal discloses a structural glass balustrade support (Fig. 1) comprising: 
a base support (1/12), wherein the base support (1/12) comprises a first member (12) and a second member (1) operably coupled together (Fig. 1), 
wherein said first member (12) comprises an extending tongue (10/11); 
wherein said second member (1) comprises a groove (on 1 at 4, at 11) having a shape (Fig. 1) to receive and matingly engage with (Fig. 1) the extending tongue (10/11); and 
wherein first member (12) and second member (1) are operably coupled together (Fig. 1) by a keyed joint (10/11, at 4 and at 11) when said extending tongue (10/11) engages with said groove (on 1 at 4 and at 11),
but fails to disclose the base support constructed from a wood species.
However, Shimmelpenningh discloses the base support (1) constructed from a wood species (Col 4 line 23-27).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the structural glass balustrade support of Cantal to with the base support constructed from a wood species as disclosed by Shimmelpenningh in order to use a convenient material (Col 4 line 23-27), and to use a material that is easily formable, readily available, environmentally friendly, and inexpensive.    
Additionally, the language “when” is language that suggests or makes optional the subsequent limitation or limitations.  Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation.  See § MPEP 2103 (C).
Re claim 3, Cantal as modified discloses the structural glass balustrade support of claim 1, wherein the first member (12) includes a first leg (12/4) and the second member (1) includes a second leg (1/2), wherein said first leg (12/4) and said second leg (1/2) define a void space (at 3) for receiving a panel (3).
Re claim 4, Cantal as modified discloses the structural glass balustrade support of claim 3, wherein two or more of said first leg (12/4), said second leg (1/2), said first member (12) and said second member (1) define a geometric 'U' shaped void space (at 3, see Fig. 1), said geometric 'U' shaped void space (at 3, see Fig. 1) defined by the first leg (12/4), the second leg (1/2) and a panel support surface (surfaces of 1/12) of the base support (1/12).
Re claim 5, Cantal as modified discloses the structural glass balustrade support of claim 4, wherein said base support (1/12) further comprises a plurality of apertures (Fig. 6, through which 19 extends, [0049] disclosing plural screws, [0058]) defined through the panel support surface (surface of 1/12) and wherein each of the plurality of apertures (through which 19 extends) being disposed to receive a fastening apparatus (19).
Re claim 6, Cantal as modified discloses a structural panel assembly (Fig. 1, Fig. 6) comprising the structural glass balustrade support of claim 5 (see above) and further comprising the at least one fastening apparatus (19) coupling said base support (1/12) to an installation surface ([0022]).
Re claim 7, Cantal as modified discloses the structural panel assembly of claim 6, further comprising at least one setting block (9, 13) placed on said panel support surface (surface of 1/12) and disposed between the first leg (12/4) and the second leg (1/2).
Re claim 8, Cantal as modified discloses the structural panel assembly of claim 7, wherein a panel (3) is received in the void space (at 3) and further engages at least partially with the at least one setting block (9, 13).
Re claim 9, Cantal as modified discloses the structural panel assembly of claim 8, wherein panel anchoring material (8) is disposed within to the void space (at 3) between at least one of the panel (3) and the first leg (12/4), and the panel (3) and the second leg (1/2), and wherein the panel anchoring material (8) secures panel (3) within the base support (1/12).
Re claim 10, Cantal as modified discloses the structural panel assembly of claim 8, wherein base support (1/12) may further comprise at least one shear plate that at least partially surrounds the at least one fastening apparatus (1/12 can support at least one shear plate that at least partially surrounds the at least one fastening apparatus).
Additionally, the language “may further comprise” is language that suggests or makes optional the subsequent limitation or limitations.  Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation.  See § MPEP 2103 (C).
Re claim 11, Cantal as modified discloses the structural panel assembly of claim 8, comprising two or more fastening apparatuses (19, [0049] disclosing plural screws, [0058]) disposed to couple said base support (1/12) to the installation surface ([0022]).
Re claim 12, Cantal as modified discloses the structural glass balustrade support of claim 1, but fails to disclose wherein the base support is constructed from cross laminated timber.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structural glass balustrade support of Cantal wherein the base support is constructed from cross laminated timber in order to utilize a sustainable, simple to install, easy to work with, less expensive, fire-resistant construction, as all are known qualities of cross laminated timber, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Torrabias Cantal (“Cantal”) (US 2019/0292777) in view of Schimmelpenningh et al (“Shimmelpenningh”) (US 5,853,828) and Horgan JR (“Horgan”) (US 4,103,874).
Re claim 2, Cantal as modified discloses the structural glass balustrade support of claim 1, wherein the extending tongue (10/11) further comprises a first angled surface (one surface of 11) and the groove (on 1 at 4 and 11) has a second angled surface (proximate 11) disposed to matingly engage the first angled surface (one surface of 11) at an interface (at 11), wherein the first angled surface (one surface of 11) and the second angled surface (at 11 but on 1) are coupled (Fig. 1), but fails to disclose with an adhesive at the interface.
However, Horgan discloses an adhesive (within 32) at the interface (intersection of 51 and 28).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the structural glass balustrade support of Cantal to with an adhesive at the interface as disclosed by Horgan in order to better secure the connection between elements, as adding adhesive would reduce the risk of separation.  

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Torrabias Cantal (“Cantal”) (US 2019/0292777) in view of Schimmelpenningh et al (“Shimmelpenningh”) (US 5,853,828) and Koster et al (“Koster”) (US 2020/0123840).
Re claim 12, Cantal as modified discloses the structural glass balustrade support of claim 1, but fails to disclose wherein the base support is constructed from cross laminated timber.
However, Koster discloses wherein the base support (Cantal: 1/12) is constructed from cross laminated timber ([0062]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structural glass balustrade support of Cantal wherein the base support is constructed from cross laminated timber in order to utilize a sustainable, simple to install, easy to work with, less expensive, fire-resistant construction, as all are known qualities of cross laminated timber, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

Response to Arguments 
Claim Rejections 35 USC 112:  Applicant’s argument with respect to the claims rejected under 35 USC 112 is persuasive and rejection of the claims pursuant to 35 USC 112 is hereby withdrawn.
Claim Rejections 35 USC 102 and 103:  Applicant’s arguments with respect to all claims have been considered but are not persuasive.
Applicant contends that it would not have been obvious to modify Cantal to have a base support made of wood species (or CLT).  In support, Applicant contends that Cantal is specifically made of metal and thus, any such material modification is not mere design choice.  The Examiner respectfully disagrees.  
	Applicant first argues that because Cantal is made of metal, Cantal must include additional structural features to accommodate issues regarding contact between glass and metal, such as sliding and scratching.  The question of obviousness is not what additional features the prior art utilizes.  This is a backwards way of obviousness analysis.  Applicant has made use of the transitional term, “comprising” which is inclusive, not exclusive.  The prior art may have features in addition to what is presently claimed by Applicant.  What Applicant contends is like claiming a pencil with graphite, and stating that the a reference showing a pencil with graphite, lead, and an eraser is not combinable simply because the reference includes the additional feature of an eraser.  The fact that the prior art uses additional features other than what is claimed by Applicant is not dispositive.
	Applicant next argues that Cantal explicitly defines the problem it seeks to solve.    Applicant contends Cantal uses metal and elastic supports to solve problems of deformation during incorporation of the glass.  Applicant also contends that wood is not pliable in the same sense as metal.  This is an explicit reason to utilize wood instead of metal. Would a person of ordinary skill, when viewing a metal base support requiring additional structure (as contended by Applicant), not consider using wood (so as not to require those additional features), due to its rigidity?  In other words, a person of ordinary skill would clearly prefer to use less features by using wood.  Finally, the express purpose of Cantal is, as pointed out by Applicant, disclosed in [0015].  Modification of the base support of Cantal from metal to wood would not frustrate the purposes of Cantal, nor would it inhibit use thereof.  There is nothing which would preclude use of the argued additional features of Cantal with a wood base support.  As such, the prior art meets the claim.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE WALRAED-SULLIVAN whose telephone number is (571)272-8838. The examiner can normally be reached Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571)270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYLE WALRAED-SULLIVAN
Primary Examiner
Art Unit 3635



/KYLE J. WALRAED-SULLIVAN/Primary Examiner, Art Unit 3635